Gilbert, J.
1. The court did not err in overruling the defendant’s demurrer to the plaintiff’s petition, nor in sustaining the plaintiff’s demurrer to the defendant’s answer. Moreover, were it otherwise, such rulings became moot and harmless as against Head, when the petitioner expressly abandoned in open court the prayer for a personal judgment against Head because of the alleged assumption by the latter of the debt of Mrs. Burkhalter according to the security deed.
2. The case was brought to this court on direct bill of, exceptions, there having been no motion for new trial. “Where a case has been tried by a jury and a verdict rendered therein, and the losing party desires to have the correctness of the verdict reviewed by this court, a motion for a new trial is indispensable.” Holsey v. Porter, 105 Ga. 837 (31 S. E. 784) ; Bacon v. Jones, 117 Ga. 497 (43 S. E. 689) ; Bashinski v. State, 123 Ga. 510 (51 S. E. 499) ; Beall v. Mineral Tone Co., 167 Ga. 667 (146 S. E. 473). The ruling in this headnote forms no exception to the rule as to the necessity of a motion for new trial because of the fact that the court directed a verdict. In the first place, the bill of exceptions recites that after the preliminary rulings on demurrer no issues of fact were left in the case; and secondly, because the assignment of error does not raise the question that there were disputed issues of fact which should have been submitted for determination by a jury.

Judgment affirmed.


All the Justices concur.

G. A. Williams, for plaintiff in error.
U. V. Whipple, contra.